United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Dayton, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1490
Issued: April 4, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 31, 2018 appellant, through counsel, filed a timely appeal from a May 29, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish an injury in the
performance of duty on January 25, 2013.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances of the case
as set forth in the prior Board decisions are incorporated herein by reference. The relevant facts
are as follows.
On January 23, 2014 appellant, then a 50-year-old medical administration specialist, filed
a traumatic injury claim (Form CA-1) alleging that at 8:30 a.m. on January 25, 2013 he sustained
injury due to a motor vehicle accident 25 miles east of Louisville, Kentucky. He did not stop work
at the time of the alleged January 25, 2013 employment injury, but he stopped work on
November 25, 2013. On the same form, appellant’s immediate supervisor checked a box marked
“No” indicating that the claimed January 25, 2013 employment injury had not occurred in the
performance of duty and noted, “The purpose of the trip was exclusively to explore employment
opportunities, [appellant] was not on a work detail.” The supervisor indicated that appellant’s
regular-duty station was the employing establishment medical center and that his regular hours
were 7:30 a.m. to 4:00 p.m., Monday through Friday.
In a January 23, 2014 statement, appellant indicated that on January 25, 2013 he was on
orders to proceed to a detailed assignment at the employing establishment’s Valley Coastal Bend
Health Care System facilities in Harlingen and Corpus Christi, Texas. He advised that he was
driving in an ice storm near Louisville on January 25, 2013, the first day of his trip, when at
approximately 8:00 or 9:00 a.m. he was involved in a motor vehicle accident, which caused his
vehicle to roll over four times. Appellant indicated that his injuries, including pain/bruising in his
neck and extremities, did not appear severe at the time of the January 25, 2013 accident, and that
he continued his trip to the Valley Coastal Bend Health Care System facilities. He noted that,
when he returned to work in Dayton, Ohio, he reported the accident to his immediate supervisor
and another employee, sought medical treatment from employing establishment physicians, and
used annual and sick leave. Appellant asserted that his need for total hip replacement surgery was
related to the January 25, 2013 accident.
In a report of contact with a “Date of Contact” of February 6, 2014, it was indicated that,
“[Appellant] requested approval to take a trip to Texas to interview for a potential job
assignment(s) and early placement out of the Technical Career Field Program [(TCFP)].” The
document provided the text of appellant’s January 24, 2013 e-mail to several individuals, including
his immediate supervisor, which was entitled, “Use of [TCFP] Funds for Final Placement Site
Visit.” In this e-mail appellant indicated that he wanted to clarify the purpose of his trip after
speaking with an individual in the Chief Business Office of the TCFP. He advised that he was
going to two locations in Texas, the primary location being in Harlingen, Texas, and the secondary
location being in Corpus Christi, Texas, to engage in site visits for permanent placement to
3

Docket No. 16-0544 (issued June 15, 2017).

2

complete the TCFP. Appellant indicated that he had already undergone telephone interviews and
that the positions in both locations met the final placement criteria for the TCFP.4
In a letter dated February 6, 2014, a workers’ compensation specialist for the employing
establishment indicated that the employing establishment was challenging appellant’s claim for a
January 25, 2013 injury. She advised that appellant was not in the performance of duty when the
alleged work-related injury occurred on January 25, 2013 and that the purpose of his trip to Texas
was exclusively to explore employment opportunities. The specialist noted that he was not on a
work-detail status from the employing establishment medical center as alleged. She indicated that
a 120-day commitment agreement for the TCFP, signed by appellant on December 21, 2012,
provided that the employing establishment could not offer him a position at the end of the TCFP,
and that he was responsible for finding suitable employment prior to the end of the term of the
TCFP.
The specialist attached a copy of a 120-day commitment agreement signed by appellant on
December 21, 2012 in which it was noted that his two-year anniversary date as an intern in the
TCFP was September 26, 2013. Appellant signed a certification block in which he affirmed that,
since his work facility could not offer him a position at the end of the TCFP, he understood that it
was his responsibility to find suitable placement prior to the two-year anniversary of the date he
was hired into the TCFP. He further affirmed that he agreed to work with the national career field
program manager to find placement and that he understood he had to accept or decline a placement
offer at least 60 days prior to his two-year anniversary date.
In a February 20, 2014 development letter, OWCP requested that appellant submit
additional factual and medical evidence and to complete an attached questionnaire in support of
his claimed January 25, 2013 employment injury. On the same date it requested additional
information from the employing establishment and asked it to complete an attached questionnaire.
Appellant submitted a March 10, 2014 statement in which he asserted that various
documents he was submitting in connection with the statement showed that he was on “approved
travel” when he was injured in the January 25, 2013 accident. He indicated that he was driving
his private-owned vehicle because a government-owned vehicle was not available for use.
Appellant asserted that the January 25, 2013 accident occurred on the most direct route between
the employing establishment medical center and the Valley Coastal Bend Health Care System
facilities. He indicated that he reported the January 25, 2013 accident to an official at the Valley
Coastal Bend Health Care System facility in Harlingen, Texas when he arrived there after the
accident.
Appellant submitted a January 18, 2013 e-mail to a TCFP official in which he advised that
he had been asked to travel the following week to Corpus Christi, Texas for a site visit. His e-mail
was sent in response to a January 18, 2013 e-mail of the TCFP official indicating that a position
opening might be announced. In a series of e-mails between appellant and an official with the
Valley Coastal Bend Health Care System, dated January 23 and 24, 2013, appellant indicated that
his travel to the Valley Coastal Bend Health Care System facilities had been approved by his
4
Appellant submitted a document which indicated that he provided an expense report to the employing
establishment on February 21, 2013.

3

“chief” and that he would be using TCFP funds for the trip. The official advised that the specialist
would be able to meet with him on January 31, 2013 to discuss a position opening at the Harlingen,
Texas facility. She indicated that she had no authority to discuss position openings at the Corpus
Christi, Texas facility. In a January 24, 2013 e-mail to appellant, which was copied to his
immediate supervisor, a TCFP program manager in Atlanta advised that TCFP funds could “be
used towards a site visit for permanent placement.” In a February 4, 2013 e-mail to his immediate
supervisor in Dayton, Ohio, appellant advised that he was home and that he had “an interesting
run in with an ice storm … which is why I am going to the [physician] today.” He indicated that
he would submit a travel authorization request.
A March 28, 2013 e-mail sent to appellant through an automated response system indicates,
“You have an Expense Report which has been approved,” and lists his immediate supervisor as
the “Final Approver.” A document lists expenses he incurred for lodging, meals, and mileage for
the period January 25 to February 4, 2013 and contains the comments, “Site visit to south Texas
for [TCFP] final placement. Shortened trip due to accident and business being done early.” The
last page of the document indicates that appellant submitted an expense report on
February 21, 2013.
Appellant also submitted a Memorandum of Understanding (MOU) signed in March 2013
by appellant, officials of the Valley Coastal Bend Health Care System, and officials of the
employing establishment medical center, including appellant’s immediate supervisor. The
document concerns the prospective relocation of appellant’s job from the employing establishment
medical center to the Valley Coastal Bend Health Care System effective September 26, 2013.
Appellant would begin working as a supervisory medical administration specialist at the
Harlingen, Texas facility. An MOU with the heading “Final Placement,” indicates that on May 6,
2013 he would be transferred to the position of supervisory medical administration specialist at
the Harlingen, Texas facility and that, effective September 26, 2013, he would be permanently
placed in the position. In a May 6, 2013 memorandum to the TCFP program manager in Atlanta,
appellant indicated that he made a site visit to Harlingen, Texas in January 2013. E-mails from
mid-May 2013 show that he made the transfer to the Harlingen, Texas facility on May 6, 2013.
Appellant submitted an undated Kentucky Uniform Police Traffic Collision Report
describing the January 25, 2013 motor vehicle accident. He also submitted medical evidence in
support of his claim, including a February 26, 2014 report in which Dr. Jarvis Earl, an attending
Board-certified orthopedic surgeon, indicated that he was totally disabled from December 4, 2013
to February 28, 2014 and partially disabled from March 1 to 21, 2014.
In a March 21, 2014 letter, the workers’ compensation specialist for the employing
establishment, who had produced the February 6, 2014 letter submitted earlier, responded to
OWCP’s February 20, 2014 request for additional information. The specialist advised that
appellant was not on an official temporary-duty (TDY) assignment at the time of his January 25,
2013 accident. She indicated that he traveled to Texas for a job interview, as expressed through a
January 24, 2013 e-mail in which he noted that he would use TCFP funds for such travel. The
specialist advised that, prior to the January 25, 2013 accident, appellant last performed his official
duties on January 22, 2013 at his regular-duty station, i.e., the employing establishment medical
center. She indicated that he was expected to perform his next official duty on February 4, 2013

4

at his regular-duty station in Dayton. The specialist advised that appellant was not riding in or
driving a government-owned car on January 25, 2013.
In a February 5, 2013 report of contact, appellant’s immediate supervisor noted that
appellant informed her that he had returned to the Dayton Veterans Affairs Medical Center
following a trip to Texas to interview for a job as a part of his attempt to obtain early placement
out of the TCFP. The supervisor noted that appellant advised her that he had been involved in a
motor vehicle accident on January 25, 2013 while driving to Texas. Appellant further informed
her that he had suffered some bruising without serious injury and that he continued with his trip
plans following the accident. The supervisor noted, “[Appellant] was not in a detail status, but
rather in a travel status.”
In a March 29, 2014 statement, appellant responded to the employing establishment’s
March 21, 2014 letter. He again asserted that he was required by the TCFP to travel to another
site for placement and that this fact was supported by the MOU in the record.
By decision dated May 6, 2014, OWCP found that appellant had not met his burden of
proof to establish an injury in the performance of duty on January 25, 2013. It determined that the
evidence of record failed to support that the claimed injury occurred in the performance of duty as
it did not occur in “the course of employment and within the scope of compensable work factors
as defined by … FECA.” OWCP explained that appellant’s January 25, 2013 accident had not
occurred while he was on official duty status, but rather occurred while he was engaged in the
personal mission of traveling to Texas for a job interview.5
On April 21, 2015 appellant, through counsel, requested reconsideration of OWCP’s
May 6, 2014 decision. He submitted copies of e-mails that were exchanged between him and a
TCFP national program manager. In an April 8, 2015 e-mail to the coordinator, appellant referred
to himself as a TCFP intern in the class of 2011. He advised that in January 2013 he was traveling
to Texas for a site visit on a short detail and that, while he was in Texas, he was also going to
interview for a permanent placement position with the Valley Coastal Bend Health Care System.
He asked the coordinator to provide an opinion regarding whether he was in the line of duty while
traveling to Valley Coastal Bend Health Care System facilities for a site visit. In an April 9, 2015
e-mail, the coordinator replied, “As long as you were on official travel orders for a site visit as part
of your two-year training program, I would consider that on duty as for another other [sic] official
trip you would take for [Valley Coastal Bend].”
By decision dated November 25, 2015, OWCP denied modification of its May 6, 2014
decision finding that appellant had not established an injury in the performance of duty on
January 25, 2013. It found that appellant’s activities on January 25, 2013 had not occurred in the
course of his employment or arising out of his employment.

In a letter dated February 26, 2015, appellant, through counsel, requested reconsideration of OWCP’s May 6,
2014 decision. He submitted a January 23, 2015 medical report of Dr. Earl. By decision dated March 5, 2015, OWCP
denied appellant’s request for further review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
5

5

Appellant appealed OWCP’s November 25, 2015 decision to the Board and, by decision
dated June 15, 2017,6 the Board set aside OWCP’s November 25, 2015 decision and remanded the
case to OWCP for further development. The Board indicated that it was unable to make a
determination regarding appellant’s claimed January 25, 2013 employment injury because there
was conflicting evidence in the record as to whether appellant’s January 25, 2013 accident
occurred while he was on an employment-related site visit or whether he was on a personal job
hunting trip. It noted that a workers’ compensation specialist for the employing establishment
indicated that appellant was not on a work-detail status from the employing establishment Medical
Center as alleged and that he was not on an official TDY or travel assignment at the time of his
January 25, 2013 accident. However, although appellant’s immediate supervisor noted that on
January 25, 2013 appellant was “not in a detail status,” she also made the contradictory statement
that he was “in a travel status.”
The Board also indicated that a TCFP national program manager provided evidence
regarding the nature and purpose of appellant’s January 2013 trip to Texas which contradicted
evidence from appellant’s immediate supervisor and the workers’ compensation specialist for the
employing establishment.7 The Board noted that further uncertainty regarding the relationship of
appellant’s trip to his employment was created by the fact that expenses for his trip were
reimbursed by the employing establishment. The record reflects that a TCFP official in Atlanta
advised appellant on January 24, 2013 that he could use TCFP funds for his trip to Texas, and that
his request for reimbursement of expenses for the period January 25 to February 5, 2013 was later
approved by his immediate supervisor. The Board directed OWCP to issue a de novo decision
regarding appellant’s claim after carrying out further development with respect to the abovedescribed conflicting evidence.
On remand OWCP sent a July 20, 2017 development letter to the employing establishment
which posed various questions regarding appellant’s travel to Texas in January 2013. It asked
whether official agency travel orders were issued for appellant’s travel to Texas in January 2013.
If such orders were issued, the employing establishment was to provide a copy to show the dates
that appellant was authorized to be in official travel status. OWCP noted that a TCFP official
advised that TCFP funds could be used towards a “site” visit for permanent placement and
indicated that there was documentation in the file showing that appellant was reimbursed for his
travel to Texas. It asked the employing establishment to verify if the reimbursement occurred due
to appellant being in official travel status or for some other reason. OWCP afforded the employing
establishment 30 days to respond.
In an August 16, 2017 letter, a benefits specialist for the employing establishment indicated
that she was confused by appellant’s case because it had been denied on May 6, 2014 and it
6

Supra note 3.

7

In an April 8, 2015 e-mail to the TCFP national program manager, appellant advised that in January 2013 he was
traveling to Texas for a site visit on a short detail and that, while he was in Texas, he was also going to interview for
a permanent placement position with the Valley Coastal Bend Health Care System. He asked the TCFP national
program manager to provide an opinion regarding whether he was in the line of duty while traveling to the Valley
Coastal Bend Health Care System facilities for a site visit. In an April 9, 2015 e-mail, she replied, “As long as you
were on official travel orders for a site visit as part of your two-year training program, I would consider that on duty
as for another other [sic] official trip you would take for [Valley Coastal Bend].”

6

appeared that a reconsideration request was denied in 2015. She indicated that the employing
establishment had not received anything to show the case had been reopened and she noted, “I am
resending the information that is already in the case ﬁle stating [appellant] went to Texas for a job
interview according to documents. What he told the TCFP was not something we were privileged
to. He stated it was an interview, more than once.” The benefits specialist submitted documents
which were already in the record, including the February 5, 2013 report of contact from appellant’s
immediate supervisor, the 120-Day Commitment Agreement for the TCFP signed by appellant on
December 21, 2012, and the February 6 and March 21, 2014 letters from a workers’ compensation
specialist for the employing establishment.
By decision dated September 21, 2017, OWCP found that appellant had not met his burden
of proof to establish an injury in the performance of duty on January 25, 2013. It noted that all of
the evidence submitted by the benefits specialist for the employing establishment in August 2017
had already been considered in prior decisions and did not establish that appellant was on official
duty status during his trip to Texas in January 2013. OWCP noted, “[A]fter after a thorough review
of all evidence, your claim for compensation is denied because the fourth basic element,
performance of duty, has not been met. Specifically, your case is denied because the evidence is
insufficient to establish that the injury and/or medical condition arose during the course of
employment and within the scope of compensable work factors….”
On October 3, 2017 appellant, through counsel requested a telephonic hearing with a
representative of OWCP’s Branch of Hearing and Review. During the hearing, held on March 15,
2018, counsel asserted that on January 25, 2013 appellant was on travel status which was approved
by employing establishment officials and the TCFP program manager.8
By decision dated May 29, 2018, OWCP’s hearing representative affirmed OWCP’s
September 21, 2017 decision. She determined that appellant failed to establish that he sustained
an injury in the performance of duty on January 25, 2013. The hearing representative found that,
at the time of his January 25, 2013 accident, appellant was on a “personal job hunting trip” and
was not on approved travel status.
LEGAL PRECEDENT
FECA provides for the payment of compensation for “the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.”9 The phrase
“sustained while in the performance of duty” has been interpreted by the Board to be the equivalent
of the commonly found prerequisite in workers’ compensation law of “arising out of and in the
course of employment.”10 The phrase “in the course of employment” is recognized as relating to
the work situation, and more particularly, relating to elements of time, place, and circumstance.
To arise in the course of employment, an injury must occur at a time when the employee may
reasonably be said to be engaged in the master’s business, at a place where he may reasonably be
8

Prior to the hearing being held, appellant submitted several documents which were already in the case record.

9

5 U.S.C. § 8102(a).

10

Charles Crawford, 40 ECAB 474, 476-77 (1989).

7

expected to be in connection with the employment, and while he was reasonably fulfilling the
duties of his employment or engaged in doing something incidental thereto.”11 This alone is
insufficient to establish entitlement to benefits for compensability. The concomitant requirement
of an injury “arising out of the employment” must be shown, and this encompasses not only the
work setting, but also a causal concept, the requirement being that the employment caused the
injury.12 In order for an injury to be considered as arising out of the employment, the facts of the
case must show some substantial employer benefit is derived or an employment requirement gave
rise to the injury.13
The Board has held that, where an employee is on travel status or a TDY assignment, he
or she is covered by FECA 24 hours a day with respect to any injury that results from activities
essential or incidental to his or her temporary assignment.14
ANALYSIS
The Board finds that the case is not in posture for decision.
In its June 15, 2017 decision, the Board set aside OWCP’s November 25, 2015 decision
and remanded the case to OWCP for further development because there was conflicting evidence
in the case record as to whether appellant’s January 25, 2013 accident occurred while he was on
an employment-related site visit or whether he was on a personal trip for the purpose of finding
alternate employment. The Board provided a detailed description of the evidence in the case record
which conflicted, but OWCP failed to carry out adequate development of these specific matters
upon remand. OWCP sent a July 20, 2017 development letter to the employing establishment
which posed various questions regarding appellant’s travel to Texas in January 2013. Despite
receiving a response from the employing establishment which did not fully answer the posed
questions, OWCP did not conduct any further development of the evidence.15
Under FECA, although it is the burden of an employee to establish his or her claim, OWCP
also has a responsibility in the development of the factual evidence, particularly when such
evidence is of the character normally obtained from the employing establishment or other
government source.16
Therefore, the case must be remanded to OWCP in order for it to carry out the development
originally directed by the Board in its June 15, 2017 decision. As delineated above, the Board’s
11

Mary Keszler, 38 ECAB 735, 739 (1987).

12

Eugene G. Chin, 39 ECAB 598, 602 (1988).

13

See id.

14

D.R., Docket No. 16-1395 (issued February 2, 2017); T.C., Docket No. 16-1070 (issued January 24, 2017).

15

In an August 16, 2017 letter, a benefits specialist for the employing establishment merely indicated that appellant
had indicated that he went to Texas for an interview. She attached several documents which were already in the case
record and which had previously been considered by OWCP.
16

Willie A. Dean, 40 ECAB 1208, 1212 (1989); Willie James Clark, 39 ECAB 1311, 1318-19 (1988).

8

June 15, 2017 decision described in detail the conflicting evidence in the case record pertaining to
such matters as whether appellant was on travel status in January 2013, and whether his trip to
Texas was approved as work related by employing establishment officials or the TCFP program
manager. After carrying out this development, OWCP shall issue a de novo decision regarding
appellant’s claim for a January 25, 2013 employment injury.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the May 29, 2018 decision of the Office of Workers’
Compensation Programs is set aside, and the case is remanded to OWCP for further proceedings
consistent with this decision.
Issued: April 4, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

